Friday, July 01, 2011

Mr. E. Thomas Bishop
Bishop & Hummert, P.C.
5910 N. Central Expressway, Suite 1600
Dallas, TX 75206


Mr. William David George
Connelly Baker Wotring LLP
700 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002
Mr. Stephen Jeffrey Chapman
Chapman Law Firm
538 S. Tancahua
Corpus Christi, TX 78401


Mr. David O. Gonzalez
Law Offices of Baldemar Gutierrez
700 E. Third Street
Alice, TX 78332

RE:   Case Number:  10-0096
      Court of Appeals Number:  04-08-00839-CV
      Trial Court Number:  06-08-44850

Style:      LANCER INSURANCE COMPANY
      v.
      GARCIA HOLIDAY TOURS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr.  R.  David     |
|   |Guerrero           |
|   |Mr. Keith E. Hottle|
|   |                   |
|   |Ms. Susan S. Vance |